ON PETITION FOR REHEARING GRANTED
PER CURIAM.
Appellee Harden points out in its petition for rehearing that the alleged January oral agreement on which we based our opinion reversing the summary judgment was first raised on appeal and was never urged at the trial level. The record reflects that appellant’s second amended complaint does in fact allege that the agreement took place in May, 1975, rather than January, 1975. Appellant has at no time requested leave to amend this complaint to clarify or alter the date of the alleged act. Without such a request, and without any reply to appellee’s contention in an Appellant’s Reply Brief or Answer to Petition for Rehearing, we must withdraw our previous opinion, grant the petition for rehearing, and affirm the summary judgment against appellant.
MILLS, Acting C. J., and ERVIN and MELVIN, JJ., concur.